DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-12 and 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (PGPUB 20130235473) in view of Son (PGPUB 20180180851).

Regarding claim 1, Chen discloses a camera optical lens, comprising, from an object side to an image side: 
a first lens having a positive refractive power (Fig. 17, Tables 17 and 19, 910);  
5a second lens having a negative refractive power (Fig. 17, Tables 17 and 19, 920); 

a fourth lens having a negative refractive power (Fig. 17, Tables 17 and 19, 940); 
a fifth lens having a positive refractive power (Fig. 17, Tables 17 and 19, 950); and 
a sixth lens having a negative refractive power (Fig. 17, Tables 17 and 19, 960), 
10wherein the camera optical lens satisfies following conditions:
3.5 ≤ f1/f ≤ 7.00 (Table 17 where f1 = 12.56 and f = 2.88 giving 4.36);
 where f denotes a focal length of the camera optical lens;  15f1 denotes a focal length of the first lens; R9 denotes a curvature radius of an object side surface of the fifth lens; and d9 denotes an on-axis thickness of the fifth lens.
Chen discloses an aspheric fifth lens having concave and convex portions but does not disclose satisfying the following condition:
-30.00 ≤ R9/d9 ≤ -10.00.
However, Son teaches a similar lens system having a power arrangement of +, -, +, -, + ,- (Table 1) and comprising an aspheric fifth lens satisfying -30.00 ≤ R9/d9 ≤ -10.00 (Fig. 7 where R9 = -10.173 and d9 = 0.488 giving -20.8).
It would have been obvious to one having ordinary skill in the art as of the effective filing date of the invention to combine Chen and Son such that the fifth lens satisfied the conditional expression above motivated by reducing the size of the system.
Modified Chen does not disclose satisfying -40.90 ≤ (R1+R2)/(R1-R2) ≤ -11.62, where 
R1 denotes a curvature radius of the object side surface of the first lens; and
R2 denotes a curvature radius of the image side surface of the first lens.
However, due to the nature of optics/optical engineering the process of lens design includes manipulation of variables such as index or refraction, lens surface radii and other shape concerns in order to make a lens system meet its particular utility (usually based on focal length but also on aberration elimination). This manipulation would normally be considered routine experimentation since the results are known optics/physics equations (unless the particular range of values meets secondary considerations). Further the court has determined that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.


Regarding claim 2, modified Chen discloses further satisfying following conditions:
3.53 ≤ f1/f ≤ 6.97 (Table 17 of Chen where f1 = 12.56 and f = 2.88 giving 4.36); and
-29.67 ≤ R9/d9 ≤ -10.42 (Fig. 7 of Son where R9 = -10.173 and d9 = 0.488 giving -20.8).

Regarding claim 3, modified Chen discloses wherein the first lens comprises an object side surface being convex in a paraxial region and an image side surface being concave in the paraxial region (Table 17 and Fig. 17), and  25the camera optical lens further satisfies the following condition: 
0.03 ≤ d1/TTL ≤ 0.11 (Table 17 of Chen where d1 = 0.321, TTL = 4.4 giving 0.073),
D1 denotes an on-axis thickness of the first lens; TTL denotes a total optical length from the object side surface of the first lens to an image plane of the camera optical lens along an optic axis.

Regarding claim 4, modified Chen discloses further satisfying following conditions: 
0.04 ≤ d1/TTL ≤ 0.9 (Table 17 of Chen where d1 = 0.321, TTL = 4.4 giving 0.073).
Modified Chen does not disclose satisfying -25.56 ≤ (R1+R2)/(R1-R2) ≤ -11.62.
However, due to the nature of optics/optical engineering the process of lens design includes manipulation of variables such as index or refraction, lens surface radii and other shape concerns in order to make a lens system meet its particular utility (usually based on focal length but also on aberration elimination). This manipulation would normally be considered routine experimentation since the results are known optics/physics equations (unless the particular range of values meets secondary considerations). Further the court has determined that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.


Regarding claim 5, modified Chen discloses wherein the second lens comprises an 10object side surface being convex in a paraxial region and an image side surface being concave in the paraxial region (Fig. 17 and Table 17), and the camera optical lens further satisfies the following conditions:
-306.37 ≤ f2/f ≤ -1.70 (Table 17 of Chen where f2 = -38.71, f = 2.88 giving -7.94);
3.10 ≤ (R3+R4)/(R3-R4) ≤ 41.82 (Table 17 of Chen where R3 = 1.683, R4 = 1.489 giving 16.4); and
0.02 ≤ d3/TTL ≤ 0.11 (Table 17 of Chen where d3 = 0.24, TTL = 4.4 giving 0.055);
where f2 denotes a focal length of the second lens; R3 denotes a curvature radius of the object side surface of the second lens; R4 denotes a curvature radius of the image side surface of the second lens;  20d3 denotes an on-axis thickness of the second lens; and TTL denotes a total optical length from an object side surface of the first lens to an image plane of the camera optical lens along an optic axis.

Regarding claim 6, modified Chen discloses n further satisfying following conditions:
-191.48 ≤ f2/f ≤ -2.13 (Table 17 of Chen where f2 = -38.71, f = 2.88 giving -7.94);
4.97 ≤ (R3+R4)/(R3-R4) ≤ 33.45 (Table 17 of Chen where R3 = 1.683, R4 = 1.489 giving 16.4); and
0.04 ≤ d3/TTL ≤ 0.09 (Table 17 of Chen where d3 = 0.24, TTL = 4.4 giving 0.055).

Regarding claim 7, modified Chen discloses wherein the third lens comprises an object side surface being convex in a paraxial region (Table 17 and Fig. 17 of Chen), and 30the camera optical lens further satisfies the following conditions:  

0.06 ≤ d5/TTL ≤ 0.21 (Table 17 of Chen where d5 = .57, TTL = 4.4 giving 0.13);
19where 5f3 denotes a focal length of the third lens; R5 denotes a curvature radius of the object side surface of the third lens; R6 denotes a curvature radius of an image side surface of the third lens; d5 denotes an on-axis thickness of the third lens; and TTL denotes a total optical length from an object side surface of the first lens to an 10image plane of the camera optical lens along an optic axis.
Modified Chen does not disclose satisfying the conditional expression:
-4.50 ≤ (R5+R6)/(R5-R6) ≤ -0.66 (Table 17 of Chen and Fig. 7 of Son both provide a negative value of -0.1 and -0.2 respectively).
However, due to the nature of optics/optical engineering the process of lens design includes manipulation of variables such as index or refraction, lens surface radii and other shape concerns in order to make a lens system meet its particular utility (usually based on focal length but also on aberration elimination). This manipulation would normally be considered routine experimentation since the results are known optics/physics equations (unless the particular range of values meets secondary considerations). Further the court has determined that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to satisfy -4.50 ≤ (R5+R6)/(R5-R6) ≤ -0.66, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955). In this case, one having ordinary skill in the art would have sought to adjust the radius of the object and/or image-side surfaces of the third lens to be within the range above motivated by reducing image aberration.

Regarding claim 8, modified Chen discloses further satisfying the following conditions:  
0.66 ≤ f3/f ≤ 3.83 (Table 17 of Chen where f3 = 2.6, f = 2.88 giving 0.9);
0.09 ≤ d5/TTL ≤ 0.16 (Table 17 of Chen where d5 = .57, TTL = 4.4 giving 0.13).
Modified Chen does not disclose satisfying the conditional expression:

However, due to the nature of optics/optical engineering the process of lens design includes manipulation of variables such as index or refraction, lens surface radii and other shape concerns in order to make a lens system meet its particular utility (usually based on focal length but also on aberration elimination). This manipulation would normally be considered routine experimentation since the results are known optics/physics equations (unless the particular range of values meets secondary considerations). Further the court has determined that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to satisfy -2.81 ≤ (R5+R6)/(R5-R6) ≤ -0.83, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955). In this case, one having ordinary skill in the art would have sought to adjust the radius of the object and/or image-side surfaces of the third lens to be within the range above motivated by reducing image aberration.

Regarding claim 9, modified Chen discloses wherein the fourth lens comprises an object side surface being convex in a paraxial region and an image side surface being concave in the paraxial region ([0059] and Figs. 7-8), and the camera optical lens further satisfies the following conditions:   
-8.16 ≤ f4/f ≤ -1.61 (Table 1 of Son where f4 = -15.396, f = 3.952 giving -3.9);
0.61 ≤ (R7+R8)/(R7-R8) ≤ 8.25 (Fig. 7 of Son where R7 = 12.349, R8 = 5.556 giving 2.64); and
0.02 ≤ d7/TTL ≤ 0.08 (Fig. 7 where d7 = 0.29, TTL is 4.8 giving 0.06);
where f4 denotes a focal length of the fourth lens; 25R7 denotes a curvature radius of the object side surface of the fourth lens; R8 denotes a curvature radius of the image side surface of the fourth lens; d7 denotes an on-axis thickness of the fourth lens; and TTL denotes a total optical length from an object side surface of the first lens to an image plane of the camera optical lens along an optic axis.

Regarding claim 10, modified Chen discloses further satisfying the following 20conditions:

0.97 ≤ (R7+R8)/(R7-R8) ≤ 6.6 (Fig. 7 of Son where R7 = 12.35, R8 = 5.56 giving 2.64); and
0.04 ≤ d7/TTL ≤ 0.06 (Fig. 7 where d7 = 0.29, TTL is 4.8 giving 0.06).

Regarding claim 11, modified Chen discloses wherein the object side surface of the fifth lens is concave in a paraxial region, and an image side surface of the fifth lens is convex in the paraxial region ([0059] of Son and not the aspheric values of Chen in Tables 17 and 18), and the camera optical lens further satisfies the following conditions:
0.25 ≤ f5/f ≤ 1.12 (Table 17 of Chen where f5 = 1.73, f = 2.88 giving 0.6);
0.53 ≤ (R9+R10)/(R9-R10) ≤ 1.8 (Table 17 of Chen where R9 = 5.02, R10 = -1.111 giving 0.63); and
0.06 ≤ d9/TTL ≤ 0.33 (Fig. 7 of Chen where d9 = 0.592, TTL is 44 giving 0.13 and Fig. 7 of Son where d9 = 0.488, TTL of 4.8 giving 0.10);
where f5 denotes a focal length of the fifth lens; R10 denotes a curvature radius of the image side surface of the fifth lens; and  15TTL denotes a total optical length from an object side surface of the first lens to an image plane of the camera optical lens along an optic axis.

Regarding claim 12, modified Chen discloses further satisfying the following conditions:
0.40 ≤ f5/f ≤ 0.89 (Table 17 of Chen where f5 = 1.73, f = 2.88 giving 0.6); and
0.10 ≤ d9/TTL ≤ 0.26 (Fig. 7 of Chen where d9 = 0.592, TTL is 44 giving 0.13 and Fig. 7 of Son where d9 = 0.488, TTL of 4.8 giving 0.10).
Modified Chen does not disclose satisfying 0.85 ≤ (R9+R10)/(R9-R10) ≤ 1.44 (Table 17 of Chen where R9 = 5.02, R10 = -1.111 giving 0.63).
However, due to the nature of optics/optical engineering the process of lens design includes manipulation of variables such as index or refraction, lens surface radii and other shape concerns in order to make a lens system meet its particular utility (usually based on focal length but also on aberration elimination). This manipulation would normally be considered routine experimentation since the results are known optics/physics equations (unless the particular range of values meets secondary 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to satisfy 0.85 ≤ (R9+R10)/(R9-R10) ≤ 1.44, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955). In this case, one having ordinary skill in the art would have sought to adjust the radius of the object and/or image-side surfaces of the fifth lens to be within the range above motivated by reducing image aberration.

Regarding claim 15, modified Chen discloses further satisfying the following condition:  
-9.18 ≤ f12/f ≤ 8.10 (Fig. 7 of Son where f12 = 4.7);
where 15f12 denotes a combined focal length of the first lens and the second lens.

Regarding claim 16, modified Chen discloses further satisfying the following condition:  
-5.74 ≤ f12/f ≤ 6.48 (Fig. 7 of Son where f12 = 4.7).

Regarding claim 17, modified Chen discloses wherein a total optical length TTL 20from an object side surface of the first lens to an image plane of the camera optical lens along an optic axis is smaller than or equal to 5.50mm (Table 17 of Chen where TTL = 4.4).

Regarding claim 18, modified Chen discloses wherein the total optical length TTL of the camera optical lens is smaller than or equal to 5.25mm (Table 17 of Chen where TTL = 4.4).

Regarding claim 19, modified Chen discloses wherein an F number of the camera 25optical lens is smaller than or equal to 1.85 (Table 1 of Son where Fno = 1.79).

Regarding claim 20, modified Chen discloses wherein the F number of the camera optical lens is smaller than or equal to 1.82 (Table 1 of Son where Fno = 1.79).

Claims 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Son and further in view of Lee et al. (PGPUB 20150138425).

Regarding claim 13, modified Chen discloses wherein the sixth lens has a negative refractive power (Table 17 of Chen), and an image side surface being concave in the paraxial region (Table 17 and [0159], and 25the camera optical lens further satisfies following conditions:
-1.98 ≤ f6/f ≤ -0.33 (Table 17 of Chen where f6 = -2.62, f = 2.88 giving -0.91);
and
0.04 ≤ d11/TTL ≤ 0.14 (Table 17 of Chen where d9 = 0.404 TTL is 4.4 giving 0.09)
where 30f6 denotes a focal length of the sixth lens; 21R11 denotes a curvature radius of the object side surface of the sixth lens; R12 denotes a curvature radius of the image side surface of the sixth lens; dli denotes an on-axis thickness of the sixth lens; and TTL denotes a total optical length from an object side surface of the first lens to an 5image plane of the camera optical lens along an optic axis.
Modified Chen does not disclose wherein the sixth lens comprises an object side surface being concave in a paraxial region and satisfying the expression:
0.43 ≤ (R11+R12)/(R11-R12) ≤ 1.42.
However, Lee teaches a similar lens system having a power arrangement of +, -, +, - , +, - (Table 13) wherein the sixth lens is aspheric and biconcave (Tables 1 and 2) and satisfies the expression 0.43 ≤ (R11+R12)/(R11-R12) ≤ 1.42 (Table 1 where R11 = -172.506, R12 = 1.563 giving 0.982).
It would have been obvious to one having ordinary skill in the art as of the effective filing date of the invention to combine modified Chen and Lee such that the sixth lens was biconcave in the paraxial region such that it satisfied the expression above motivated by improving image quality.

Regarding claim 14, modified Chen discloses further satisfying following conditions:
-1.24 ≤ f6/f ≤ -0.42 (Table 17 of Chen where f6 = -2.62, f = 2.88 giving -0.91);
0.68 ≤ (R11+R12)/(R11-R12) ≤ 1.14 (Table 1 of Lee where R11 = -172.506, R12 = 1.563 giving 0.982); and
.


Response to Arguments
Applicant's arguments filed 9/29/2021 have been fully considered but they are not persuasive.
Applicant states that neither Chen or Lee of record disclose the amended range of the value (R1+R2)/(R1-R2). The office agrees that the prior art does not explicitly disclose the amended range. The applicant also states that the difference between the Chen and the claimed range is 38% and cannot be called a proximity. When considering the difference between a disclosed value in the prior art and a claimed range the office must also consider the width of the range. Applicant’s range is approximately 29.28 (40.9-11.62). The difference between the prior art and top of the range is 4.47 (11.62-7.15). A ratio of these two values is 15%, which is considerably closer than the 38% applicant argues. Applicant also states that one having ordinary skill would have no motivation to change the claimed range when they are aware of the technical characteristics of the range in the prior art. The office respectfully disagrees. None of the prior art cited by the applicant discloses the technical characteristics of the range with respect to their particular embodiments. However, the applicant’s ratio is called a Coddington shape factor and is well known in the art. It is routinely used to control the spherical aberration of a lens system. Therefore, one of ordinary skill in the art would be aware of this expression and have motivation to modify a particular lens based on the ratio in order to correct image aberration. 
Applicant also argues that the functions of the individual lenses are different, they are mutually compatible and mutually constrained. A small change in the numerical value of one limitation will result in changes in other limitations, resulting in huge differences in technical effects. The office agrees that some changes to lens variables can lead to huge technical differences. However, not all modifications to a lens leads to huge technical effects on the system. A small change to the lens radius of the first lens does not necessarily destroy a system. Further, one of ordinary skill would have the technical knowledge to limit their modifications to what is reasonable without breaking the system. For example, modifying the radius of the image side surface of the first lens to 2.34 results in a Coddington ratio of -11.72, an f1 value of 17.6 and an f of 3.0, which is similar to the 2.9 focal length of the original system. This small difference in 
Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). 
The elements must be arranged as required by the claim, but this is not an ipsissimis verbis test, i.e., identity of terminology is not required.  In re Bond, 910 F.2d 831, 15 USPQ2d 1566 (Fed. Cir. 1990).  MPEP § 2131.
It is noted that "[t]he use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain.” In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting  In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968))." MPEP §2123. 


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAVIS S FISSEL whose telephone number is (313)446-6573.  The examiner can normally be reached on 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571) 272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through 






/TRAVIS S FISSEL/             Primary Examiner, Art Unit 2872